Citation Nr: 0410875	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an original evaluation in excess of 60 percent 
for post-traumatic cervical spondylosis with upper extremity 
neuropathy, on and after June 28, 2001, to include consideration 
of an increased rating on an extraschedular basis.

3.  Entitlement to an original evaluation in excess of 20 percent 
for post-traumatic cervical spondylosis with upper extremity 
neuropathy, prior to June 28, 2001. 

4.  Entitlement to an effective date earlier than May 29, 1996, 
for a grant of service connection for post-traumatic cervical 
spondylosis with upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from August 1971 to June 1974 and 
subsequent service with the U.S. Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating action by the RO that granted 
service connection for cervical spondylosis with upper extremity 
neuropathy and assigned a 20 percent disability evaluation for 
that disorder, effective from May 29, 1996.   In a rating action 
of July 1999 the RO denied service connection for a low back 
disability and entitlement to a total rating for compensation 
purposes based on individual unemployability. 

The Board remanded this case in July 2002 for further development, 
to include affording the veteran a statement of the case in regard 
to the issues of service connection for a low back disability and 
entitlement to a total rating for compensation purposes based on 
individual unemployability.  In February 2003, the RO granted a 
total rating for compensation based on individual unemployability.

The RO was also instructed to schedule the veteran for a hearing 
before the Board via videoconference.  In a statement dated in 
August 2003, the veteran withdrew his request for a personal 
hearing via videoconference.  

The veteran's claim for service connection for a low back 
disability will be discussed in the Remand section of this 
decision.  For reasons discussed below



FINDINGS OF FACT

1.  The veteran's low back disorder occurred as a result of 
injuries sustained while in private employment many years after 
active service and is unrelated to service.  

2.  The veteran's claim for service connection for a cervical 
spine disability was received at the RO on May 29, 1996.  

3.  Prior to June 28, 2001, the veteran's cervical spine 
disability resulted in severe limitation of motion in the cervical 
spine.  

4.  On and after June 28, 2001, the veteran's cervical spine 
disability has been manifested by severe limitation of motion 
without documented neurologic impairment.  


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by service 38 U.S.C.A. §§101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (d).  

2.  The criteria for an effective date earlier than May 29, 1996, 
for the grant of service connection for a cervical spine 
disability have not been met.   38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2003).  

3.  The criteria for a 30 percent rating for the service connected 
cervical spine disability, prior to June 28, 2001, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.71(a), 
Diagnostic Code 5290 (2003).  

4.  The criteria for a rating in excess of 60 percent for the 
veteran's service connected cervical spine disability, on and 
after June 28, 2001, have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.102, 4.7, 4.71(a), Diagnostic Codes 5290, 5293 (2002, 
2003); 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be codified at 
38 C.F.R. § 4.71a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on November 
9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 2000).  Among 
other things, the VCAA eliminated the well-grounded-claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the United 
States Court of Appeals for Veterans Claims (Court) found that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  VA's 
General Counsel has held that this aspect of Pelegrini constituted 
dicta.

In letters dated in April 2001 and June 2002 the RO informed the 
veteran of the evidence needed to substantiate his claims, and of 
who was responsible for obtaining what evidence.  The VCAA notice 
letters told the veteran of his responsibility for submitting 
evidence, and thereby put him on notice to submit all such 
evidence in his possession.  

In Pelegrini, the majority also found that the VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  VA has taken the position that this aspect 
of the decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this question.  See 
Landgraf v. USI Film Products, 511 U.S. 244 (1994) (holding that a 
statute has a prohibited retroactive effect if it "impose[s] new 
duties with respect to transactions already completed" or 
"attaches new legal consequences to events completed before its 
enactment").  The notice requirement is a new duty that would 
attach to a completed transaction, namely the initial rating 
decision.  However, the Board finds that any potential defect with 
respect to the VCAA notice requirement in this case was harmless 
error.  

While the veteran did submit further relevant evidence subsequent 
to initial adjudication of the current claims, his claims have 
been adjudicated without regard to prior decisions during the 
appeal period.  If he had submitted additional evidence 
substantiating his claims, he would have received the same benefit 
as he would have received had he submitted the evidence prior to 
initial adjudication.  The effective date of any award based on 
such evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. § 
3.156(b) (2003) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be considered as 
having been filed with the claim, which was pending at the 
beginning of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is received 
within the appeal period, the effective date will be set as if the 
prior denial had not been made).

It does not appear from a review of the record that, after the 
earlier Board remand of July 2002, any clinical evidence relevant 
to the veteran's current appeal is available, but not yet 
associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has received examinations with regard to the claim for 
higher initial ratings.  An examination is not needed with regard 
to the effective date claim, because that claim is dependent on 
the date of claim, rather than medical findings.  An examination 
is also not required with regard to the low disability claim 
because there is no competent evidence linking a current low back 
disability to a disease or injury in service.

I. Service Connection For a Low Back Disorder.  

The veteran's service medical records from his period of active 
service, including his examinations prior to service enlistment 
and prior to his service discharge, contain no findings 
complaints, or diagnosis indicative of a low back disorder.

In a statement dated in March 1992, a private physician reported 
that he was treating the veteran for injuries sustained while 
working on March 2, 1992.  It was indicated that the veteran would 
be unable to return to work for 6 to 8 weeks.  

Of record is a copy of an October 1992 statement from a private 
attorney to a chiropractor requesting clinical records reflecting 
treatment of the veteran in regard to a Worker's Compensation 
Claim initiated by the veteran against his private employer.  The 
record also contains a medical authorization signed by the veteran 
authorizing release to the private attorney of medical records 
pertaining to treatment of injuries sustained by the veteran on or 
about March 2, 1992.  

Private treatment records reflect treatment for low back pain, 
variously diagnosed, during the early 1990s.  

Statements from a private chiropractor dated in February 1993 
indicate that the veteran underwent treatment for diagnosed 
chronic moderate sacroiliac /fixation with lumbosacral strain 
/sprain.  This was sustained as a result of an on the job injury 
on March 3, 1992.  

Records from a service department and private clinical records 
reflect treatment beginning in July 1993 for complaints of left 
arm pain which developed while unloading a truck during a period 
of active duty for training (ACDUTRA) in the U.S. Army Reserve 
during July and August 1993.  An X-ray performed in November 1993 
revealed moderate degenerative changes in the cervical spine with 
anterior and lateral vertebral body spurring at the C5-C6 level 
with an impression of a spondylosis from C4 to C6.  These records 
make no reference to any related low back symptoms.  

Records from the Social Security Administration show that the 
veteran was denied disability benefits in September and October 
1995.

During a VA examination conducted in March 1997 the veteran said 
that he had had intermittent backaches since "his early army 
days".  He said that he had had right hip trouble since 1992 when 
he sustained a lifting injury.  At the conclusion of the 
examination, the diagnoses included backaches; neurologically 
negative.  

In a statement dated May 1997 the veteran said that he developed a 
lumbar spine disability as a result of the same injury in which he 
hurt his cervical spine.  

On VA examination in March 1998 the veteran gave a history of 
injury to his low back in 1992 while unloading equipment.  He said 
that his neck problems began in 1993 while unloading a truck.  At 
the conclusion of the examination the diagnoses included backache 
for approximately six years with limitation of flexion and 
diminished jogging but no other objective signs.  

VA clinical records and examination reports indicate subsequent 
treatment and evaluations for low back, variously diagnosed.  

A privately conducted MRI scan of the lumbar spine performed in 
March 1999 was normal without evidence of a herniated nucleus 
pulposus or spinal stenosis.  

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for disability 
diagnosed after service when the evidence indicates that it had 
its onset in service.  38 C.F.R. § 3.303(d) (2003).  Service 
connection may be granted for disease or injury incurred in or 
aggravated while performing active duty for training or injury 
incurred or aggravated while performing inactive duty for 
training.  38 U.S.C.A. §§ 101,(24), 106, 1110, 1131 (West 2002)

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury, and medical evidence of 
a nexus between the claimed in-service disease or injury and the 
current disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In this case there is medical evidence of a current low back 
disability.  However, there is no medical evidence linking that 
disability to a disease or injury in service.  Rather the record 
shows a low back disability only after March 1992 when he 
sustained an injury during private employment.  The veteran has 
asserted that his low back injury occurred in July 1993while on 
ACDURA but the record clearly shows that the injuries on that 
occasion involved the cervical spine and the arms, not the lower 
back.  Since the evidence does not show that the veteran's low 
back disability is in any way related to service, service 
connection for a low back disorder must be denied.  


                      II.  Earlier Effective Date for a Grant of 
Service Connection for
                                             Cervical Spine 
Disability  

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later. 38 C.F.R. § 3.400 (2003).  

The effective date for an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if the claim is received within 1 year after 
separation from service.  38 C.F.R. § 3.400 (2) (2003). 
The record includes a Veteran's Application for Compensation or 
Pension (VA Form 21-526) signed by the veteran and received on May 
29, 1996, in which he claimed entitlement to service connection 
for an injury to his cervical spine.  

In a statement dated and received on May 30, 1996, the veteran 
said that he was filing a claim for service connection for a nerve 
root compression of C5-C6.  He said that he had originally filed a 
claim for this disability in 1994, but had not heard anything 
regarding this matter.  In a statement dated and received in 
December 1996, the veteran said that he put in a claim for 
compensation/pension in March 1995.  He further stated that, after 
receiving no reply, he started a new claim in April 1996.   

In a rating decision of April 1997, the RO granted service 
connection for post-traumatic cervical spondylosis of the cervical 
spine with upper extremity neuropathy, effective May 29, 1996.  

In determining whether there was an earlier claim the Board is 
required to determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of whether 
the claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit sought."  Id 
(citing 38 C.F.R. § 3.155(a) (2003)).  The Federal Circuit has 
elaborated that VA, "has a duty to fully and sympathetically 
develop the veteran's claim to its optimum in order to determine 
if an informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised by 
the evidence, applying all relevant laws and regulations.  Szemraj 
v. Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, No. 
03-7119, 2004 U.S. App. LEXIS 4609 (Fed. Cir. Mar. 10, 2004).

While the veteran has variously asserted that he submitted a claim 
for service connection for his cervical spine disability in 1994 
and 1995, the evidence of record contains no documentation of the 
receipt of a claim for service connection for a cervical spine 
disability earlier than May, 29, 1996, when a VA Form 21-526 was 
received that claimed service connection for nerve root 
compression of C5-C6.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties". United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be 
presumed that had the veteran submitted an earlier claim, the RO 
would have properly acted upon it.  The presumption of regularity 
is not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran are not 
the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity.  Jones v. West, 
12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

Here, the veteran has not introduced evidence, other than his 
statements to rebut the presumption of regularity.  In the absence 
of an earlier claim, the appropriate effective date for a grant of 
service connection for this disability can be no earlier than May 
29, 1996, when the record shows receipt of his initial claim for 
service connection for a cervical spine disability.  

                      III.  A Rating in Excess of 30 Percent for 
Cervical Spine Disability  
                               Prior to June 28, 2001.

On VA examination in July 1996 the veteran was said to move his 
head cautiously in all directions.  He had 30 degrees of cervical 
flexion and there was 10 degrees of cervical extension.  Rotation 
was 30 degrees to the left and right while lateral bending was 15 
degrees to the left and right.  All movements of the cervical 
spine were limited and painful.  The veteran had 120 degrees of 
left shoulder forward flexion and 120 degrees of left shoulder 
abduction.  The veteran had 140 degrees of right shoulder 
abduction and 140 degrees of right shoulder abduction.  Extension 
was 45 degrees in each arm and internal and external rotation was 
normal at 90 degrees in each shoulder.  All movements were painful 
and muscle strength was 3/5 on the left and 4/5 on the right.  
Grip strength and abduction of the fingers were weak on the left.  
The veteran was right handed.  The diagnoses were post-traumatic 
cervical spondylosis of the cervical spine at C4, C5, and C6, as 
well as radicular pain and weakness with diminished range of 
motion in the upper extremities as a result of traumatic 
spondylosis.  

VA and private clinical records reflect occasional treatment 
during the mid to late 1990s for complaints of chronic neck pain 
and pain in the upper extremities, especially on the left.  

During a VA neurological examination in March 1997 it was stated 
that the veteran's neck muscles were difficult to test because of 
apprehension, but there was no atrophy of the 
sternocleidomastoids.  Strength in the deltoids, triceps, biceps, 
and clasped hands was good.  The left hand grip was 50 percent of 
the right, but it had a definite "breaking" quality.  There were 
no vesiculations in any extremity and no atrophy.  The veteran was 
able to lift himself onto the table with his arms.  Reflexes in 
the upper extremities were active and symmetric.  The diagnosis 
was neck aches of questionable cause-no disease found.  It was 
reported that hand weakness was difficult to evaluate because of 
abrupt relaxations in the presence of normal reflexes and muscle 
tone.  Sensation was said to be at or close to normal.  

On VA examination in March 1998 complaints included neck pain.  He 
said that his neck was especially painful because it had been 
examined three times that day the veteran had 5 degrees of forward 
flexion in the cervical spine and backward extension of 5 degrees.  
There was 0 degrees of lateral flexion bilaterally.  He had 10 
degrees of cervical rotation to the left and 5 degrees to the 
right.  There was pain on all movement and movement was believed 
to be limited by pain rather than by mechanical inability.  It was 
said that the cervical spine was not tender, but was weak.  The 
veteran's posture was good and there was no deformity of the 
cervical spine, as well as no atrophy or spasm.  The diagnosis was 
trauma to the cervical spine with residual pain.  After a 
neurological examination the diagnosis was neck pain for 4+ years 
with no obvious loss of reflexes, strength, muscle bulk, or 
sensation.  

A private MRI study of the cervical spine conducted in October 
1999 showed a small ventral epidural defect at C5-6 on the left.  
This effaced the lateral recess ever so slightly but did not 
actually come into contact with the cord.  There was no 
significant spinal stenosis.  The impression was small left disc 
protrusion at C5-6.

VA clinical records reflect treatment during 2000 and 2001 for 
various disorders including neck pain.  During an evaluation of 
the cervical spine conducted in January 2000 the veteran was noted 
to complain of throbbing, tingling neck pain that never got any 
better.  Evaluation revealed neck movements to be within normal 
limits.  There was mild tenderness along the upper trapezius.  
Right hand grip was tested as 25 and the veteran could not perform 
left hand grip.  Muscle strength was 3/5 in the left upper 
extremity and 4/5 on the right.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of disability, 
such doubts shall be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001)

Prior to June 28, 2001, the veteran was assigned a 20 percent 
disability under the provisions of 38 C.F.R. § 4.71(a) Diagnostic 
Codes 5010-5293.  Under the criteria of Diagnostic Code 5293 for 
the evaluation of intervertebral disc syndrome of the cervical 
spine then in effect, a 20 percent rating was assigned for 
intervertebral disc disease if moderate with recurring attacks.  . 
A 40 percent evaluation is warranted for intervertebral disc 
syndrome of the cervical spine if severe with recurring attacks 
and intermittent relief.  A 60 percent evaluation could be 
assigned for intervertebral disc syndrome of the cervical spine of 
pronounced severity with persistent symptoms compatible with 
sciatic neuropathy, characteristic pain and demonstrable muscle 
spasms, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  

Under the criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5010 
traumatic arthritis of the cervical spine is rated on the basis of 
limitation of motion in the cervical spine 38 C.F.R. § 4.71(a), 
Diagnostic Code 5290.  Under the criteria of this diagnostic Code 
a 20 percent rating is assignable for moderate limitation of the 
cervical spine.  A 30 percent rating is assignable for severe 
limitation of the cervical spine.  

Since Diagnostic Code 5290 provide for evaluation based on 
limitation of motion of the cervical spine, the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) must be taken into account.  In 
DeLuca, the Court held that the provisions of 38 C.F.R.§§ 4.40, 
4.45 (2003) must be considered when a diagnostic code provides for 
compensation based on limitation of motion.  Under the provisions 
of 38 C.F.R.§§ 4.40, 4.45, consideration must be given to 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, and pain on undertaking movement.  

A review of the clinical evidence from 1996 to June 2001 indicates 
that the veteran's service connected cervical spine disability 
resulted in significant limitation of motion in the cervical spine 
largely due to pain, and produced some radicular symptomatology 
into the upper extremities, especially in the left (minor) 
extremity.  However, neurological evaluations usually found no 
significant abnormalities except for diminished strength and 
complaints of pain in the left upper extremity.  The VA 
examinations conducted during the period in question did not 
reveal findings or symptomatology indicative of more than moderate 
in severity.  Since that is the case an evaluation in excess of 20 
percent for the veteran's cervical spine disability prior to June 
28, 2001 is not warranted under the criteria of Diagnostic Code 
5293.  

During a VA examination conducted in March 1998 there was only 5 
degrees of forward flexion in the cervical spine and backward 
extension of 5 degrees.  There was 0 degrees of lateral flexion 
bilaterally.  He had 10 degrees of cervical rotation to the left 
and 5 degrees to the right.  There was pain on all movement and 
movement was believed to be limited by pain.  Especially with 
consideration of the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
limitation of the cervical spine to this extent must be considered 
to be severe.  Since that is the case, a 30 percent rating for the 
veteran's cervical spine disability is warranted prior to June 28, 
2001, on the basis of severe limitation of motion under Diagnostic 
Code 5290.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that "[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: "Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts found, 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In this case the cervical spine disability was not more than 30 
percent disabling during any period prior to June 28, 2001.  Since 
service connection was made effective May 29, 1996, the Board 
finds that a 30 percent evaluation is warranted from that date 
until June 29, 2001, when the 60 percent evaluation became 
effective.



IV. An Rating in Excess of 60 Percent for Cervical Spine
        Disability Subsequent to June 28, 2001.

On VA outpatient evaluation on June 28, 2001, there was tenderness 
over the cervical spine and range of motion in the cervical spine 
was ++ limited in all directions, especially flexion and 
extension.  Power in the upper extremities was 4/5.  

During a VA examination conducted in September 2001 the veteran's 
complaints included pain and stiffness in the neck with tingling, 
numbness, and pain in the left upper extremity and hand.  
Evaluation revealed tenseness, but no pain, in the neck.  He had 5 
degrees of forward flexion in the cervical spine and 5 degrees of 
backward extension.  He could rotate the cervical spine only 2 to 
3 degrees right or left and did not flex his ears toward his 
shoulders when asked to do so.  He had powerful muscles in the 
shoulders with good turgor and no atrophy.  There was adequate 
bulk and normal reflexes in the upper extremities, deep tendons, 
wrists and hand.  The veteran lifted his left arm on a chair about 
to his waist.  He had internal rotation of the left shoulder.  On 
rotation of the shoulder, the veteran was able to lift the left 
arm without pain.  

The veteran did not complete his grasp when asked to shake hands.  
He could fully extend his fingers and there was no atrophy or 
weakness in his fingers.  With grasping, the veteran did not have 
enough flexion to reach the mid crease of the palm.  The veteran 
complained of numbness in the left hand, but was discretely able 
to feel light touch on the palmar and dorsal surfaces of both 
hands.  The veteran had a good grasp in the right hand.  The 
diagnoses of the examination included cervical spondylosis with 
left radiculopathy.  

On VA examination in January 2003 the veteran's complaints 
included neck pain and numbness in the left hand.  It was noted 
that he was able to disrobe and shrug of f his clothing without 
pain and he could lift himself onto the examining table.  The 
veteran held his neck somewhat stiffly, but the neck was without 
tenderness to palpation.  There was 20 degrees of forward flexion 
in the cervical spine and 15 degrees of extension.  Rotation of 
the cervical spine was 20 degrees right and 10 degrees left.  He 
had 5 degrees of left flexion and 15 degrees of right flexion.  
The diagnoses of the examination included cervical spondylosis 
with left upper extremity radiculopathy.  

A VA neurological examination conducted in January 2003 revealed 
normal movement of the face, tongue, and palate.  Strength in the 
deltoids, triceps, biceps, and finger flexors were within normal 
limits, but stronger on the right.  Rapid alternating movements 
were borderline.  Neck motions were full.  Reflexes were normal at 
the biceps, triceps, and brachioradialis.  Light touch and 
vibration sense were normal, but trace figures were interpreted 
slowly.  

The Board notes that the veteran's cervical spine disability has 
been evaluated under the provisions of 38 C.F.R.§ 4.71(a), 
Diagnostic Codes 5010-5293.  He has been in receipt of a 60 
percent evaluation under that diagnostic code since June 28, 2001.  
The rating schedule for determining the disability evaluations for 
intervertebral disc syndrome have been recently changed.  Under 
the provisions of that diagnostic code in effect prior to 
September 23, 2002, a 60 percent evaluation, the highest rating 
available under that diagnostic code, is assigned where there is 
pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with little 
intermittent relief.

Effective September 23, 2002, intervertebral disc disease is rated 
either on the basis of the duration of incapacitating episodes, 
defined as periods of doctor prescribed bedrest; or by combining 
evaluations for the orthopedic and neurologic manifestations. 67 
Fed. Reg. 54349 (Aug. 22, 2002).  

Further revisions were made in August 2003.  However, these 
revisions did not change the criteria for rating intervertebral 
disc syndrome.  Other revisions could not serve as the basis for 
an evaluation in excess of 60 percent in the absence of ankylosis.  
68 Fed. Reg. 51454-51458 

Under the provisions of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 20 percent evaluation is provided for 
moderate intervertebral disc disease. A 40 percent evaluation is 
contemplated for severe, recurring attacks of intervertebral disc 
syndrome without relief. A 60 percent evaluation, the highest 
rating available under that diagnostic code, is assigned where 
there is pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Effective September 23, 2002, intervertebral disc disease is rated 
either on the basis of the duration of incapacitating episodes; or 
by combining evaluations for the orthopedic and neurologic 
manifestations. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243).  Under the new criteria for evaluation 
intervertebral disc syndrome a maximum 60 percent scheduler 
evaluation is assigned with incapacitating episodes having a total 
duration of at least six weeks during the past twelve months  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary for the 
Board to apply both the old and new versions of the regulation. If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) 
(West 2002), can be no earlier than the effective date of that 
change. The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change. VAOPGCPREC 3-2000 (2000).

In this case, however, both the old and new criteria of Diagnostic 
Code 5293, 5243 in effect since June 28, 2001, provide no basis 
for awarding more than 60 percent for the cervical spine 
disability.  Under the old criteria, the maximum evaluation was 60 
percent.

The recent VA examination revealed essentially no neurologic 
disability related to the service connected cervical spine 
condition.  In this regard the examiner found normal reflexes, 
strength and sensation.  Thus the veteran would not meet the 
criteria for additional neurologic evaluations that could combine 
with ratings for limitation of motion to yield an evaluation in 
excess of 60 percent.

Schedular evaluations of 100 percent are assignable under the 
criteria of 38 C.F.R. § 4.71(a), Diagnostic Code 5285 and 5286, 
and the new criteria for rating back disabilities.  But since the 
veteran's cervical spine disability does not involve a fractured 
cervical vertebrae, or complete bony fixation of the cervical 
spine (ankylosis) these diagnostic codes are not for application.

The provisions of 38 C.F.R. § 3.321(b)(1) (2002), provide that in 
order to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the VA Chief Benefits Director or the Director 
of the VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  The governing norm for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular rating schedule standards.  The veteran has been awarded a 
total rating for compensation based on individual unemployability.  
This award compensates the veteran for any impact on employment 
beyond that envisioned by his schedular ratings.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).

In view of the above, it is apparent that a scheduler evaluation 
in excess of 60 percent is not warranted for any period on or 
after June 28, 2001 is not warranted.  



ORDER

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to an effective date earlier than May 29, 1996 for a 
grant of service connection for a cervical spine disability is 
denied.  

Entitlement to a 30 percent evaluation for a cervical spine 
disability is granted for the period from May 29, 1996 to June 27, 
2001.  

Entitlement to an evaluation in excess of 60 percent for a 
cervical spine disability on and after June 28, 2001, is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



